DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawings
Applicant’s arguments, see remarks, filed J, with respect to the drawings have been fully considered and are persuasive.  The objection of May 18th 2022 has been withdrawn. 
In regards to the rejection of claims 1-2 and 5.
Applicant’s arguments with respect to claim(s) 1-2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Respectfully it is believed that an interpretation of Bridgewater could still reject these claims (such as an interpretation in claims 3-6) since the recitation of an L shape in the claims as it currently stands is still broad enough to read on the art.
 The examiner has chosen to reject under new art to better show the prior art and potential novel material of the instant application.
In regards to the rejection of claims 3-4 and 6.
Applicant's arguments filed June 13th 2022 have been fully considered but they are not persuasive.
 The examiner does agree the shape of the instant application is different than the prior art however the amendment limitations are not clear enough to distinguish the instant application over the p

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Rauner et al. US 6874825 B1 (hereinafter Rauner).
In regards to claim 1, Rauner teaches an L-shaped retaining latch (26), comprising: a rotary limb forming one leg of the L-shaped retaining latch (See reference image 1), said rotary limb having an end and an eyelet (hole occupied by 20) at said end; and a latch limb forming another leg of the L-shaped retaining latch (See reference image 1), said latch limb running perpendicularly to said rotary limb (See reference image 1), said latch limb having an end side, a longitudinal direction, a locking face disposed on said end side, said locking face being perpendicular to said longitudinal direction, and a stop face running parallel to said longitudinal direction (See reference image 1).

    PNG
    media_image1.png
    428
    780
    media_image1.png
    Greyscale

Reference image 1

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Rosen US 5927766 A (hereinafter Rosen).
In regards to claim 2, Rosen teaches a closure configuration for a container (See fig 1), comprising: a compression or rotary closure disposed on a pivotable opening cover having a correctly closed state (if closed as would be in fig 5) and an incorrectly closed state (if slightly open); a retaining latch (20) including a rotary limb (28) having an end (larger portion containing 40 and including thinner connection to 42) and an eyelet (40) at said end (See fig 5), said retaining latch being fixed with said eyelet on said compression or rotary closure (See fig 1); said retaining latch including a latch limb (44) running perpendicularly to said rotary limb (at least in part), said latch limb having an end side (See reference image 2), a longitudinal direction (running vertically across 44 in fig 5 longitudinal regarding the cabinet in fig 1), a locking face disposed on said end side, said locking face being perpendicular to said longitudinal direction, and a stop face running parallel to said longitudinal direction (See reference image 2); a retaining bracket (bracket of 62) configured to be positioned on an inner surface of the container to cause said locking face to engage behind said retaining bracket, upon a closing movement of said retaining latch in said correctly closed state of the pivotable opening cover (See reference image 2 and fig 5); and said retaining bracket being positioned to cause said stop face to bump against said retaining bracket resulting in said compression or rotary closure being blocked, upon a closing movement of said retaining latch in said incorrectly closed state of the pivotable opening cover (as since the slot would not align up the stop face would abut.  

    PNG
    media_image2.png
    397
    581
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 5, Rosen teaches the closure configuration according to claim 2, wherein said retaining latch has an L-shape with a first leg and a second leg, said rotary limb forming said first leg and said latch limb forming said second leg (See reference image 3).  

    PNG
    media_image3.png
    418
    428
    media_image3.png
    Greyscale

Reference image 3
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Bridgewater et al. US 20140331722 A1 (hereinafter Bridgewater).
In regards to claim 3, Bridgewater teaches a container, comprising: inner surfaces, a front side of the container, said front side of the container having an opening (See fig 3); a pivotable opening cover (H and see para 26) for closing said opening in a correctly closed state (See fig 3) and an incorrectly closed state (not shown but is possible due to the movable nature of the opening cover); and a closure configuration including: a compression or rotary closure disposed on said pivotable opening cover (See fig 3); a retaining latch including a rotary limb (See reference image 4) having an end and an eyelet at said end (See reference image 4 and fig 2), said retaining latch being fixed with said eyelet on said compression or rotary closure (See fig 1 and 2); said retaining latch including a latch limb running perpendicularly to said rotary limb (See reference image 4), said latch limb having an end side (See reference image 4), a longitudinal direction, a locking face disposed on said end side, said locking face being perpendicular to said longitudinal direction, and a stop face running parallel to said longitudinal direction (See reference image 4); a retaining bracket (B) disposed on one of said inner surfaces, said retaining bracket being positioned to cause said locking face to engage behind said retaining bracket (See fig 3 and reference image 4), upon a closing movement (From fig 5 to fig 3) of said retaining latch in said correctly closed state of said pivotable opening cover (See fig 3); and said retaining bracket being positioned to cause said stop face to bump against said retaining bracket resulting in said compression or rotary closure being blocked, upon a closing movement of said retaining latch in said incorrectly closed state of said pivotable opening cover (in the case the pivoting cover is not completely closed, for instance if the cover was rotated upward from its position in fig 5, rotation of the latch would cause the stop face to bump on the bracket and not be fully closed).

    PNG
    media_image4.png
    684
    574
    media_image4.png
    Greyscale

Reference image 4
In regards to claim 6, Bridgewater teaches the container according to claim 3, wherein said retaining latch has an L-shape with a first leg and a second leg, said rotary limb forming said first leg and said latch limb forming said second leg (See reference image 5).

    PNG
    media_image5.png
    400
    376
    media_image5.png
    Greyscale

Reference image 5


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgewater in view of DE 202016102225 U1 (hereinafter ‘225).
In regards to claim 4, Bridgewater teaches a container according to claim 3.  
However, Bridgewater does not teach a rail vehicle, comprising a container according to claim 3.
‘225 teaches a similar closure system for a receiving space and that closure systems are used on trains (5th paragraph above the list of reference numbers, “For example, such closure systems are used on cabinets, in trucks or trains”).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Bridgewater’s latch and container system on a rail vehicle (train) in order to provide a latchable, flush and injury preventing closure system in a train receiving space (abstract of Bridgewater).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Matoba et al. WO 2013114879 A1 - teaches a similar device.
Olkay WO 2018054528 A2 – teaches a similar device.
Frederic et al. NL 2020009 B1 – teaches a similar device.
Ramsauer DE 202004003707 U1 – teaches a similar device.
Zinn DE 202004019692 U1 – teaches a similar device.
Connolly GB 2297798 A – teaches a similar device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675